Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 33-36, 38-46, and 49-52 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee US 20190124674 in view of Chang US 20180249513 and Zhang US 9723596.

Regarding claims 33 and 43, Lee teaches receive first configuration information wherein the first configuration information indicates a first set of one or more resources to be used by the WTRU for transmitting scheduling requests associated with a first logical channel (UE selects the SR resource set which is mapped to the logical channel from which data triggers 
receive an uplink grant ([0077]).

Although Lee teaches scheduling requests and uplink grants [0077]), the reference is silent on: 
determine that data associated with the first logical channel is available for transmission;
determine that the uplink transmission grant is associated with a second logical channel; and
responsive to determining that the uplink transmission grant is associated with the second logical channel, transmit a scheduling request for the data associated with the first logical channel using the first set of one or more resources indicated in the first configuration information.
Given Chang teaches an uplink grant identifies a specific logical channel for data transmission from the UE to the base station ([0064, 0068]) and Zhang teaches a scheduling request identifies a specific logical channel (A method for use by a wireless transmit/receive unit (WTRU) for enhanced uplink (EU) transmission, the method comprising: transmitting a scheduling request message to a Node-B, wherein the scheduling request message comprises at least an identification of a logical 
determine that data associated with the first logical channel is available for transmission;
determine that the uplink transmission grant is associated with a second logical channel; and
responsive to determining that the uplink transmission grant is associated with the second logical channel, transmit a scheduling request for the data associated with the first logical channel using the first set of one or more resources indicated in the first configuration information.
Therefore it would have been obvious to one of ordinary skill in the art, to modify the system of Lee by   determine that data associated with the first logical channel is available for transmission; determine that the uplink transmission grant is associated with a second logical channel; and responsive to determining that the uplink transmission grant is associated with the second logical channel, transmit a scheduling request for the data associated with the first logical channel using the first set of one or more resources indicated in the first configuration information, as suggested by the combination of Chang and Zhang. This modification would benefit the system by assigning a specific/optimal logical channel for transmitting a scheduling request.

Regarding claims 34 and 44, receive second configuration information indicating that a second set of one or more resources is to be used for transmitting scheduling requests associated with the second logical channel (Lee: UE selects the SR resource set which is mapped to the logical channel from which data triggers BSR and SR according to the SR-LC mapping, and The UE sends a Scheduling Request on the selected SR resource set, [0127]).

Regarding claims 35 and 45, determine that the uplink transmission grant is associated with the second logical channels based on a transmission parameter associated with the second logical channel (Chang: uplink grant identifies a specific logical channel for data transmission from the UE to the base station ([0064, 0068]).

Regarding claims 36 and 46, the processor is configured to determine that the uplink transmission grant is associated with the second logical channel based on a numerology parameter associated with the second logical channel (Chang:  Where different services are associated with different physical (PHY) configurations (e.g., physical channels or resources) and/or MAC configurations (e.g., HARQ protocols), LCP should be applied logical channels with the same configuration or the same logical channels corresponding to the radio bearers of the same service, grant allocated per service, [0064]).

Regarding claims 38 and 48, the processor is further configured to receive information indicating a type of service for which the uplink transmission grant is to be used (Chang: [0065]).

Regarding claims 39, 42, 49, and 52, the type of service being URLLC is not a patentable step.

Regarding claims 40 and 50, the processor is configured to receive the information that indicates the type of service for which the uplink transmission grant is to be used as a part of the uplink transmission grant (Chang: [0065]).

Regarding claims 41 and 51, (Lee: priority, logical channel, [0097]).



Allowable Subject Matter
Claims 37 and 47 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to the amended claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD B ABELSON whose telephone number is (571)272-3165.  The examiner can normally be reached on M-F 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on 571-272-3795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status 






/RONALD B ABELSON/Primary Examiner, Art Unit 2476